DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 4 contains a grammatical error “an aggregations”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Le Biannic et al (US 20160371288) provided by the applicant.
Regarding claim 1, Le Biannic discloses, teaches or suggests a method comprising:
extracting a plurality of parameters from a plurality of chart data structures (see at least [0073] crawlers extract metadaia (i.e. parameters) irom datasets);
determining, based on the plurality of parameters, one or more data fields of one or more datasets associated with the plurality of parameters (see at least [0036] one type of metadata are the dimensions defined by a user selection in a data visualization graph (i.e. chart data structure) inciuding the values (€.g. expressions, measures) associated with said parameters (i.e. dimensions); and
generating, based on the determined one or more data fields, a knowledge graph (see at least [0073] - the information extracted by the crawiers is stored in graph storage (i.e. the knowledge graph is generated or updated).

Regarding claim 2, Le Biannic teaches the method of claim 1, wherein the plurality of parameters comprises at least one of a dimension, a measure, an aggregation of dimensions or measures, or a pairing of dimensions or measures (see at least [0036] dimensions are a type of extracted parameters used to build the knowledge graph).

Regarding claim 3, Le Biannic teaches or suggests the method of claim 1, further comprising generating the plurality of chart data structures via one or more multidimensional cube data structures (see at least [0027] In some implementations, the systems and methods described herein can adapt online analytical processing visualizations (e.g., graphics, combined data structures, metric charts, etc.) to provide a graphical representation that the user can review to determine patterns identified by data mining algorithms, or to highlight exceptions from found patterns. Such visualizations may be provided to explain data suggestions and/or contexts.)

Regarding claim 4, Le Biannic teaches the method of claim 1, wherein generating, based on the determined one or more data fields, the knowledge graph comprises:
determining a plurality of nodes, wherein each node relates to a semantic concept (see at least [0038] the knowledge graph 112 may be constructed using object-oriented constructs in which each node is a business object with associated functions and/or variables. Edges of knowledge graph 112 may represent business objects that have associated functions and variables. [0040] The metadata 120 may describe semantic enhancements or enrichments to the datasets, measures, and/or dimensions. For example, a dataset can contain metadata that defines time and geography hierarchies, measures, formulas, and calculations, just to name a few examples.) and
connecting two or more of the plurality of nodes with one or more edges, wherein the one or more edges relate to relationships between the semantic concepts (see at least [0042] association rules).

Regarding claim 5, Le Biannic teaches or suggests the method of claim 4, wherein the semantic concepts and the relationships are pre-defined according to an ontology (see at least [0042] association rules).

Regarding claim 6, Le Biannic teaches or suggests the method of claim 1, further comprising, storing the knowledge graph in a graph database (see at least [0083] Figure 7).

Regarding claim 7, Le Biannic teaches or suggests the method of claim 1, further comprising determining a result fingerprint for the one or more data fields of the one or more datasets associated with the plurality of parameters (see at least [0081] the query suggestions of the related list of block 540 can be scored based on the current-user context and, respectively, usage metrics (block 550), dataset statistics (block 560) and/or rules (block 570). At block 580, the scores for the list of related query suggestions of block 540 from blocks 550, 560 and 570 can be merged into respective aggregate scores for each of the related query suggestions. At block 590, the list of related query suggestions can be ordered based on the respective aggregate scores. Visualizations of the related suggestions can then be presented to a user based on the ordered list of block 590.).


Regarding claim 9, Le Biannic discloses, teaches or suggests a method comprising: 
determining a query dataset Is to be analyzed (see at least [0006] a query context associated with a user and the data (i.e. dataset) that the user is viewing (i.e. that is to be analyzed);
extracting one or more query data fields from the query dataset (see at least [0006] a query context associated with a user and the data (i.e. dataset) that the user is viewing (i.e. that is to be analyzed) includes accessing one or more datasets and selecting (i.e. extracting) a plurality of dimensions and measures (i.e. query data fields) from the datasets (i.e. query dataset); 
comparing the one or more query data fields to a knowledge graph stored in a graph database to determine one or more result data fields (see at least [0038] a knowledge graph functions like a repository of datasets, dimensions and measures (i.e. data fields) which is used to determine statistical metrics about the current data set (i.e. query data fields) and their similarity (i.e. by comparison) with the knowledge graph stored dataset repository (see also [0005]);
determining, for each of the one or more result data fields, a context in the knowledge graph (see at least [0085] Each metric determined in the statistical analysis can be persisted in the knowledge graph so that other serveries can leverage the metrics at a later point in time. In addition, such metrics can be stored and verified as valid within particular contexts, in the event that the context is changed in a particular database or visualization);
determining, for each of the one or more result data fields, an associated data set (see at least [0034] - the "selectable dataset names" (i.e. result datasets including result data fields) are selected based on a calculated compatibility between the current query context and other candidate datasets information (i.e. associated data sets), stored in the knowledge graph (see also [0057]);
scoring, based on the context, each of the associated data sets (see at least Figure 5, elements 550-570, [0081] scoring of candidate (i.e. associated) datasets is performed according to several metrics, including statistics and usage (i.e. context)); and
presenting a recommended analysis derived from the associated data sets having a score above a threshold (see at least Figure 6, elements 610, 620, Figure 10, elements 1004-1008, [0112], last sentence - suggestions (i.e. recommended analysis) include dimensions, measures and graphs extracted from the candidate datasets, after the scoring {i.e. with a score above a threshold). 

Regarding claim 10, Le Biannic teaches or suggests the method of claim 9, wherein determining the context for the one or more result data fields comprises:
determining one or more other data fields paired with each result data field (see at least [0005] the statistical metrics may be used to select an additional correlated measure for at least one of the datasets associated with the query context); and
determining an aggregation of the one or more other data fields paired with each result data field and the result data field (see at least [0006] select a plurality of dimensions and measures that are configured to be correlated).

Regarding claim 15, Le Biannic teaches or suggests the method of claim 9, wherein scoring, based on the context, each of the associated data sets comprises assigning, based on a number of a number of fields in common between the associated data set and the one or more query data fields, a weight to each of the associated data sets (see at least [0065] analyzing the scores of user entered textual data and queries within the same context and relevancy).

Regarding claim 16, Le Biannic teaches or suggests the method of claim 9, further comprising:
extracting a plurality of parameters from a plurality of chart data structures (see at least [0006]);
determining, based on the plurality of parameters, one or more result data fields of one or more datasets associated with the plurality of parameters (see at least [0005] each statistical metric is modeled in a knowledge graph including a plurality of edges between a vertex, the plurality of edges representing a timestamp associated with a first discovery time for the metric, and a count for each additional discovery time associated with the metric); and
generating, based on the determined one or more data fields, the knowledge graph (see at least [0008] the system also includes a query engine configured to generate a plurality of search queries based on the first correlation and the second correlation, and a knowledge graph configured to store one or more correlations generated by the dataset statistics engine and to store time-based hierarchical data associated with a plurality of datasets).

Regarding claim 17, Le Biannic reaches the method of claim 16, wherein the plurality of parameters comprises at least one of a dimension, a measure, an aggregation of dimensions or measures, or a pairing of dimensions or measures (see at least [0036] dimensions are a type of extracted parameters used to build the knowledge graph).

Regarding claim 18, Le Biannic teaches or suggests the method of claim 17, wherein scoring, based on the context, each of the associated data sets comprises assigning, based on a similarity of one or more of a measure or a dimension of one of the plurality of chart data structures to the query data set, a weight to each of the associated data sets (see at least [0072] rule-based scores and/or dataset statistic based scores, where such other scores can also be based on the current user-context).

Regarding claim 19, Le Biannic further teaches or suggests the method of claim 9, further comprising receiving feedback indicative of whether the recommended analysis was useful to a user (see at least [0079] selection (e.g., by the current user) of a suggestion from the query completion suggestions 420). Note selection by the user clearly is indicative of usefulness to the user.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) provided by the applicant, In view of Mitra et al (US 20210227039).
Regarding claim 8, Le Biannic teaches or suggests the method of claim 7, wherein determining the result fingerprint for the one or more data fields of the one or more datasets associated with the plurality of parameters comprises:
determining, for each data field, a field name (see at least [0076] measures, dimensions, filter values; note any data field has to be associated with a name);
determining, for each data field, a data type (see at least [0076] measures, dimensions, filter values; note any data field has to be associated with a data type); and
The difference is Le Biannic does not specifically show hashing the field name and the data type to generate the result fingerprint.
However it is customary in the art to generate fingerprint by hashing as shown by Mitra (see at least [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include generating the result fingerprint as taught by Mitra while implementing the method of Le Biannic and hashing any data including the field name and the field data type depending on users/applications requirements.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) provided by the applicant, In view of Bauer et al (CN 101681381).
Regarding claim 11, Le Biannic does not specifically show the method of claim 9, wherein scoring, based on the context, each of the associated data sets comprises:
determining a query fingerprint for the query dataset;
comparing the query fingerprint to a plurality of result fingerprints; and
determining, based on the comparison, one or more result fingerprints that are similar to the query fingerprint.
However it is customary in the art to do so as shown by Bauer (see at least the abstract) in order to readily identify known content library. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while implementing the method of Le Biannic in order to readily identify known content library as taught by Bauer.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) provided by the applicant, In view of Bauer et al (CN 101681381), in view of Mitra et al (US 20210227039).
Regarding claim 12, Le Biannic /Bauer further teaches or suggests the method of claim 11, wherein determining a query fingerprint for the query dataset comprises:
determining a field name for the one or more query data fields (see at least Le Biannic [0076] measures, dimensions, filter values; note any data field has to be associated with a name);
determining a data type for the one or more query data fields (see at least Le Biannic [0076] measures, dimensions, filter values; note any data field has to be associated with a data type); and
The difference is Le Biannic/Bauer does not specifically show hashing the field name and the data type to generate the query fingerprint.
However it is customary in the art to generate fingerprint by hashing as shown by Mitra (see at least [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include generating the query fingerprint as taught by Mitra while implementing the method of Le Biannic/Bauer and hashing any data including the field name and the field data type depending on users/applications requirements.  

Regarding claim 13, Le Biannic /Bauer further teaches or suggests the method of claim 12, further comprising:
determining a field name for the one or more result data fields (see at least Le Biannic [0076] measures, dimensions, filter values; note any field is associated with a data type) ;
determining a data type for the one or more result data fields (see at least Le Biannic [0076] measures, dimensions, filter values; note any field is associated with a data type); and
The difference is Le Biannic/Bauer does not specifically show hashing the field name and the data type to generate the result fingerprint.
However it is customary in the art to generate fingerprint by hashing as shown by Mitra (see at least [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include generating the result fingerprint as taught by Mitra while implementing the method of Le Biannic/Bauer and hashing any data including the field name and the field data type depending on users/applications requirements.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic et al (US 20160371288) provided by the applicant, In view of Bauer et al (CN 101681381), in view of Mitra et al (US 20210227039), further in view of Carter et al (WO 2018/169795).
Regarding claim 14, Le Biannic /Bauer/Mitra does not specifically show the method of claim 13, wherein determining a field name comprises presenting the field name to a natural language processor to determine a normalized field name. However Le Biannic clearly shows receiving user input of free text query (see at least [0050]). Furthermore, it is customary in the art as shown by Carter to use normalized data in finding matches (see at least [0028]). Since the method of Le Biannic /Bauer/Mitra matches the query to results using the field name, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting the field name to a natural language processor to determine a normalized field name taught by Carter in order to find matching results stored in normalized form. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reschke et al (US 20180121500) teach converting query structures for information retrieval from graph-based data structures. The systems and methods receive a natural language query including a set of terms and generate an intermediate semantic relationship of the set of terms of the natural language query. The systems and methods generate a graph query including graph terms corresponding to the set of terms of the natural language query defined by a graph database. The systems and methods search one or more datasets associated with the graph database using the graph query and return a set of results based on the graph query.
Patil et al (US 9208223) teach a method and apparatus for indexing content. The method includes the steps of converting content to one or more context knowledge graphs, identifying one or more knowledgebase triples or entities from the one or more context knowledge graphs, for each knowledgebase triple or entity, identifying one or more knowledgebase variations thereof, and storing the one or more knowledgebase variations as a knowledgebase representation of the content in a reverse index to a non-volatile computer readable storage medium. In accordance with one or more embodiments of the present invention, universal Search preferably consists of two distinct steps; the first is creating variations of the knowledge graph and the second is actual matching between one or more of the knowledge graphs associated with content and that associated with a user query. A matching algorithm presented in accordance with one or more embodiments of the present invention is considered to be Universal in nature, meaning that the algorithm can match semantically as well as based on keywords. Semantic matching is far more detailed than simple keyword matching in that not only can it be used to match complete triples, but also match partially recognized triples and individual knowledge entities. Additionally matching is not limited to constructs of same type from content and user query (i.e. triple to triple, entity to entity etc.) The inventive matching algorithm has the capability of matching a knowledge entity to a triple, partial triple to triple and so on each with a different relevance as it understands the difference between full match and partial match, according to, by example, the table of FIG. 1. The algorithm can also match concept level variation to instance level variations and vice versa with respective relevance weights. Considering the coverage of matching from keyword to full triple (semantic), concepts to instances and all the combinations in between, it can be easily viewed as Universal Content Matching algorithm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        21 May 2022